It is my opinion that counts three and four of the indictment sufficiently charge a willful misappropriation of funds on the part of plaintiff in error, an officer and director of The Security-Home Trust. Company, within the provisions and intent of Section 710-172, General Code, which carries a penalty; that plaintiff in error would not be *Page 519 
placed twice in jeopardy within the proper meaning of that phrase by now being placed on trial for his alleged criminal acts, and that the judgment of the Court of Appeals should be affirmed.